Citation Nr: 0315450	
Decision Date: 07/10/03    Archive Date: 07/17/03

DOCKET NO.  95-34 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a generalized anxiety 
disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel







INTRODUCTION

The veteran had active service from April 1965 to December 
1966. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand of September 1999.  This matter was 
originally on appeal from a May 1995 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky.

In a March 26, 2003 decision, the Board found that new and 
material evidence had been submitted and reopened the claim 
of entitlement to service connection for a generalized 
anxiety disorder.  The Board, however, determined that 
additional due process requirements pursuant to the Veterans 
Claims Assistance Act of 2000 must be satisfied prior to 
considering the claim on the merits.  




REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, eliminating 
the requirement that a claimant must first come forward with 
evidence to well-ground a claim before the Secretary of VA is 
obligated to assist the claimant in developing the facts 
pertinent to a claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 38 
C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent with 
the new duty to assist regulations, after initially reviewing 
the veteran's claim on the merits, the Board determined that 
the veteran needed to be advised further as to the laws and 
regulations pertinent to his claim, and of the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claim.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  Accordingly, the Board 
transmitted a letter to the veteran in April 2003, advising 
him of this information, and affording him an opportunity to 
respond within 30 days.  In June 2003, the Board received VA 
outpatient treatment records dated from February 1997 to 
January 2003 from the veteran.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the Board's new 
duty to assist regulations as codified at 38 C.F.R. § 
19(a)(2) and (a)(2)(ii) (2002).  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 
(Fed. Cir. 2003).  That decision emphasized the Board's 
status as "primarily an appellate tribunal," and held that 
38 C.F.R. § 19.9(a)(2) was invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304 
(2002), it allowed the Board to consider additional evidence 
without having to remand the case to the RO for initial 
consideration and without having to obtain the appellant's 
waiver.  The Federal Circuit further held that 38 C.F.R. § 
19.9(a)(2)(ii) was invalid because, in providing only 30 days 
for an appellant to respond to a notice from the Board that 
information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103 (West 
2002), of a one-year period in which to respond to such a 
request.  Therefore, it is apparent that the Board must 
remand the veteran's claim for a review concerning whether 
all necessary VCAA notice and development has been 
appropriately conducted, including whether all evidence 
needed to consider this claim has been obtained, and for the 
issuance of a supplemental statement of the case (SSOC) 
regarding all evidence received since the May 2001 SSOC.  

Lastly, the Board notes that the duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 
2002).  The VA outpatient treatment records submitted by the 
veteran continue to show that the veteran is currently 
diagnosed with generalized anxiety disorder as well as other 
psychiatric and personality disorders.  None of these 
records, however, contain a competent medical opinion linking 
a current diagnosis to the veteran's military service.  The 
Board notes that the September 1994 Social Security 
Administration disability determination was sufficient to 
reopen the claim but insufficient to form the basis upon 
which a grant of service connected benefits might be based.  
The September 1994 physician diagnosed severe generalized 
anxiety disorder and noted that the veteran gave a history 
that was consistent with service-precipitated anxiety.  The 
physician's opinion, however, is based on a history provided 
by the veteran as opposed to objective documentation or his 
complete review of the veteran's medical treatment during his 
active service and complete review of the post-service 
medical records.  The veteran should be afforded a 
psychiatric examination and a medical opinion should be 
obtained on the etiology of the diagnosed generalized anxiety 
disorder. 

Accordingly, this case is REMANDED for the following action:

1.  All necessary VCAA notification and 
development action, as required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and 38 C.F.R. § 3.159 (2002), 
should be accomplished.  

2.  The veteran should be afforded a 
psychiatric examination in compliance 
with the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 
1994), to ascertain the identity and 
etiology of any psychiatric disorder that 
may be present.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
an opinion as to whether any such 
disorder, including generalized anxiety 
disorder, exists, and whether it is at 
least as likely as not causally or 
etiologically related to service or any 
incident thereof.  Please send the claims 
folder to the examiner for review in 
conjunction with the examination.

3.  Thereafter, the veteran's claim should 
be readjudicated with consideration of all 
the evidence.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
SSOC.    Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if in order.

The purpose of this REMAND is for additional development and 
to ensure due process.  The Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



